Title: Abigail Adams to Sarah Smith, 8 December 1800
From: Adams, Abigail
To: Smith, Sarah


				
					
						My Dear Daughter
						Washington December 8th 1800
					
					Whilst I feel as a Parent, I Sympathize with You as a wife, hopeing that all the frailties, and offences of My Dear departed son may be forgiven, and buried with his Mortal part
					I besought the throne of grace that he might find Mercy from his God, to the great judge of us all we must leave him, resigning our wills to the Sovereign of the universe—
					From My own thoughts and reflections I trace the Sorrow of your Soul, and feel every pang which peirces your Heart. would to God that I could administer to You; that comfort which [I] stand in need of Myself—
					upon Your part, you have the consolation of having performed Your duty. no remembrance of any unkindness, has detered Your fulfilling it, even to the last distressing Scene. may You be rewarded by a self approving conscience; untill fatal propensities took intire possession of this poor deluded Man: he was kind, and affectionate, beloved by all his acquaintance; an Enemy to no one, but a favorite where ever he went. in early Life no child was more tender and amiable; but neither his mind, or constitution could Survive the habits he but too fatally persued. in the midst of his days, his course is stoped, and his years numberd. May I be enabled in silence to bow

myself in Submission to my Maker:—whose attributes are Mercy, as well as judgments.
					The Children will be ever Dear to me: may they be trained up in the way in which they should go. I will supply to them as far as in My power, the Parent they have lost—
					The President sends his Love to You, and mourns with—as he has a long time for You—
					I am with a respectfull remembrance to Your Mother and Love to Nancy and Abbe— / my dear daughter / Your affectionate / Mother
					
						Abigail Adams—
					
				
				
					Susan is well except a cold— sends her duty—
				
			